Citation Nr: 1742812	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-62 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a lumbar spine strain, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a cervical spine strain, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1961 to October 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had an informal hearing conference with a Decision Review Officer (DRO) in lieu of a formal hearing in July 2016.  A memorandum discussing the outcome of that proceeding is of record.  

Pursuant to a January 2017 statement by the Veteran's representative, the Board requested clarification whether the Veteran requested a hearing before the Board.  A September 2017 response concluded that any hearing request of record was made in error; as such, any statement that may be construed as a request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

While further delay is regrettable, additional development is warranted before this appeal may be decided.  

Specifically, the Board finds additional medical opinions are warranted to determine whether the Veteran's current lumbar and cervical spine disabilities are related to his active service or secondary to a service-connected left knee disability that account for all evidence of record.  

The Veteran contends that he has had low back and neck pain since an in-service motorcycle accident that also caused his service-connected left knee disability.  He reports that he self-treated the low back and neck pain for years since the accident and that he believed the left knee disability caused current neck and back pain.

In response to his contentions, the Veteran was afforded August 2016 VA examinations and medical opinions that diagnosed cervical and lumbosacral strains and determined that the disabilities were less likely than not due to service or service-connected left knee disability.  With regard to direct service connection, the medical opinions noted review of medical literature on traumatic injuries and the development of arthritis in joints and explained that the neck and back strains were not related to the in-service motorcycle accident because any significant soft tissue injury that would have caused persistent symptoms for more than 50 years would have been apparent at the time of accident or soon after.  The examiner further noted the Veteran's contention that he was not wearing a helmet at the time of the accident but again explained that the symptoms would have been apparent at the time of the accident or soon after and would have caused symmetric symptoms, rather than the noted symptoms that were more prominent on the left.  Despite the lack of medical evidence of a neck or back injury at the time of the motorcycle accident, the Board notes the Veteran is competent to report that he experienced low back and neck pain since the in-service accident and the subsequent opinion must account for his lay statements regarding pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

With regard to secondary service connection, the examiner noted no reports of back or neck pain in service or at the time of treatment for a subsequent left knee injury about 29 years after separation from service and concluded that the low back and neck strains were more likely due to generalized deconditioning.  Although the medical opinions found the strains to be unrelated to an in-service left knee fracture that was noted to have healed upon discharge, the Board finds the opinion did not adequately discuss whether any current left knee symptomatology associated with the service-connected disability caused the cervical and lumbosacral strains.  Moreover, additional opinions are warranted that discuss whether the current left knee disability aggravates cervical and lumbosacral spine strains.  Specifically, a January 2016 VA knee examination report noted current left knee symptoms of instability and decreased limitation of motion that resulted in functional impairment of giving way of the knee that placed him at risk for falling since a 1991 reinjury to the knee.  As such, remand is required to obtain additional medical opinions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	The RO should contact the Veteran and have him identify any VA or private treatment records he has had for his neck, back or left knee since the last request for records. Attempts to obtain any identified records should be made. 

2.	Send the claims file to a VA physician to provide a medical opinion regarding the etiology of the Veteran's neck and low back disabilities.  An examination should only be scheduled if it is determined to be necessary before offering the opinions.  

The examiner's attention is directed to the January 2016 VA knee examination noted above as well as the lay statements indicating neck and back pain have been present since the 1964 motorcycle accident.

Specifically, following a review of the Veteran's records, the examiner is asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that cervical and lumbosacral strains began in service, were caused by service, or are otherwise related to service, to include an April 1964 motorcycle accident 

The examiner is also asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that cervical and lumbosacral strains were: 

a) caused by service-connected left knee disability; or,

b) worsened beyond the normal progression as a result of the Veteran's service-connected left knee disability.

If the examiner finds the cervical and/or lumbosacral strains have been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability. 

A rationale must be provided for any opinion expressed.  

3.	After completing the requested action, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




